Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2021, has been entered and made of record.

Examiner’s Response
This is in response to Applicant’s amendment/response filed on 11/02/2021, which has been entered and made of record.

Allowable Subject Matter
The following is the Examiner’s statement of reasons for allowance: Claims 1 and 11 – 18 are allowed. Applicant’s arguments regarding claims 1 and 13 – 15 (See Remarks filed 11/02/2021) have been fully considered and are persuasive.

Regarding independent claims 1 and 13 – 15, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: wherein the information provision controller is configured to suppress the provision of information to the driver in response to determining that the driving skill level is low and the driving load is a high driving load scene; and an urgency level determining unit configured to 

Regarding independent claims 13 – 15, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: wherein controlling provision of information to the driver comprises suppressing the provision of information to the driver in response to determining that the driving skill level is low and the driving load is a high driving load scene; and determining an urgency level of the information to be provided to the driver, wherein the provision of low urgency information is stopped during a period when the driving load is high in response to determining that the driving skill level is low, the low urgency information is information determined that the urgency level is low.






____________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666